1.	The After Final response submitted on June 7, 2022 has been entered in the above-identified application. Claim 9 has been canceled. Claims 1-8 and 10 are pending and under consideration. 	
	Applicants traverse the rejection of claims 1-8 and 10 under 35 U.S.C. §103 as being unpatentable over Gaddi et al. (U.S. Pat. App. Pub. No. 2013/0211011) and submit that one of ordinary skill in the art would have no reasonable expectation to believe that the melt flow rate of component B as claimed to be the same as the melt flow rate as taught by Gaddi and that the chemical composition of component B is different from the chemical composition of Gaddi and results in a difference in melt flow rate.  
	Similarly, Applicants traverse the rejection of claims 1-8 and 10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of commonly assigned U.S. Pat. No. 8,829,113 and the rejection of claims 1-8 and 10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of commonly assigned U.S. Pat. No. 10,316,122 and claims 1-33 of commonly assigned 10,494,517 and submit that the evidence of record does not support the Examiner’s assertion that the proportions are so close that one of ordinary skill in the art would have expected them to have the same properties. 
	However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range and in this case, although the Applicants states that the evidence of record does not support the Examiner’s assertion that the proportions are so close that one of ordinary skill in the art would have expected them to have the same properties, no experimental data has been provided to conclusively establish the criticality of the claimed range. 
Hence, all rejections are maintained. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787